Citation Nr: 1828484	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

This matter come before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Los Angeles, California, which denied service connection for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The Board remanded this claim for further development in September 2017. Unfortunately, another remand is necessary before the Board can adjudicate the claim. Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating this claim.

Pursuant to the Board's remand directive, a medical opinion regarding the etiology of the Veteran's bilateral hearing loss was obtained in October 2017.  The examiner concluded that the Veteran's bilateral hearing loss is less likely than not related to his military service.  In support of this conclusion, the examiner relies on Institute of Medicine (IOM) report that states that delayed onset of hearing loss due to noise exposure is unlikely.  However, the Board notes that the IOM report also says that "an individual's awareness of the effects of noise on hearing maybe delayed."  Because the examiner's opinion did contemplate the possibility of the Veteran's delayed awareness of his hearing loss, an addendum opinion is necessary before the Board can adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update VA medical records 

2. Thereafter, the claims file should be returned to the examiner that provided the October 2017 medical opinion or if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) related to his military service?

When rendering this opinion, the examiner should assume that the Veteran was exposed to loud aircraft noise in service while serving as a radar technician.  

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. After completion of the above, please readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


